Citation Nr: 0630051	
Decision Date: 09/22/06    Archive Date: 10/04/06

DOCKET NO.  99-04 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for residuals of head 
injury.

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for post-traumatic 
stress disorder (PTSD). 

3.  Entitlement to an increased rating for bilateral flat 
feet, currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased for bilateral hearing loss 
disability, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served in the National Guard from June 1969 to 
December 1971, when he was put on involuntary active duty in 
the Air Force.  He had active duty for training from August 
3, 1969 to November 30, 1969, July 12 to 29, 1970, and July 1 
to 15, 1971.  He had active duty from December 30, 1971 to 
November 21, 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
N. Little Rock, Arkansas that did not reopen the claim for 
service connection for residuals of head injury, continued 
the 10 percent disability evaluation for flat feet, and 
increased the disability evaluation for bilateral hearing 
loss to 10 percent, and a December 1999 rating decision that 
did not reopen the claim for service connection for PTSD.  


FINDINGS OF FACT

1.  The RO last denied service connection for residuals of 
head injury in August 1995.  

2.  Since the August 1995 decision, evidence which is so 
significant that it must be considered in order to fairly 
evaluate the merits of the claim has been submitted.  

3.  The veteran did not have a head injury in service.  

4.  The RO last denied service connection for PTSD in May 
1996.  

5.  Since the May 1996 decision, evidence which is so 
significant that it must be considered in order to fairly 
evaluate the merits of the claim has been submitted.  

6.  The veteran does not have PTSD.  

7.  The veteran's service-connected bilateral flat foot 
disability does not cause marked deformity or swelling on 
use.

8.  The veteran's service-connected right ear hearing loss is 
no worse than level IV and his left ear hearing loss is no 
worse than level V.


CONCLUSIONS OF LAW

1.  The August 1995 RO rating decision denying service 
connection for residuals of head injury is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2005).

2.  The claim for service connection for residuals of head 
injury is reopened based on new and material evidence.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).  

3.  Residuals of head injury were not incurred or aggravated 
in service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).

4.  The May 1996 RO rating decision denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2005).

5.  The claim for service connection for PTSD is reopened 
based on new and material evidence.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2001).  

6.  PTSD was not incurred or aggravated in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).

7.  The criteria for a disability rating in excess of 10 
percent for bilateral flat feet have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, Part 
4, 4.71a, Diagnostic Code 5276 (2005).

8.  The criteria for a disability rating in excess of 10 
percent for bilateral hearing loss disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, Part 4, 4.85, 4.86, Diagnostic Code 6100 (1998, 
2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Residuals of a head injury

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2005).  
Service connection was originally denied for a concussion in 
April 1973, on the basis that there was insufficient evidence 
of a concussion either in the past or at the time of the 
March 1973 VA examination.  At the time of the February 1998 
rating decision that is the subject of this appeal, the most 
recent decision denying service connection for residuals of a 
head injury was in August 1995.  

In August 1995, the RO noted that, in March 1973, the veteran 
had stated that he suffered a minor concussion in November 
1972 in a car accident, and that, in July 1995, he stated 
that he had been working on the fuselage of a plane in 1970 
when he fell, hit his head on the wing of the aircraft and 
was knocked unconscious for several minutes; he reported 
being taken to the base hospital where he was X-rayed, 
examined, and released with a neck brace.  The RO concluded 
that there was no cognizable evidence to substantiate the 
in-service onset of a head injury.  That decision is final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Although the RO did not reopen the claim in the February 1998 
rating decision, in November 1999, the RO found that new and 
material evidence had been received to reopen the claim, but 
denied the claim on its merits.  The Board must independently 
review the evidence to determine if in fact the claim should 
be reopened.  

For evidence to be new and material, it must be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  (Old 38 C.F.R. § 3.156 
(2001) applies since the claim was filed before August 29, 
2001).  The Board finds that the additionally submitted 
evidence is new and material.  As noted by the RO, the 
veteran has submitted lay statements concerning his claimed 
head injury and a May 1999 statement from Dr. Counts that 
contains an opinion that some of the veteran's symptoms are 
related to a closed head injury sustained during service.  
These statements must be considered in order to fairly decide 
the merits of the claim.  In light of the above, the claim is 
properly reopened.  

However, once a claim is reopened, the merits of the claim 
must be considered.  Whereas for the purpose of determining 
whether new and material evidence has been received, the 
credibility of the additional evidence is presumed, when the 
claim is being considered on its merits, the evidence must be 
evaluated for credibility and weighed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  Manio v. Derwinski, 1 Vet. App. 
140 (1991). 

On the merits, the claim should be denied because a 
preponderance of the evidence indicates that the veteran did 
not injure his head in service.  First, there are no service 
medical records indicating that he injured his head in 
service -- either in a car accident or by falling off of an 
aircraft.  Second, the veteran initially reported in 1973 
that he sustained a head injury in a car accident in service, 
but since 1995, he has been asserting that he sustained a 
head injury when he fell off of a plane and lost 
consciousness in service.  Additionally, a VA examination in 
1973, which was specifically for residuals of a concussion, 
found that there were no residuals of a concussion.  

Similarly, an examination by Dr. Taylor in June 1971, 
concerning the veteran's fitness for National Guard duty, 
reports a June 1970 whiplash injury in an accident, but does 
not report a head injury - either due to a fall or an 
automobile accident - or residuals thereof.  

The veteran has submitted photocopies of several lay 
statements to support his claim for service connection for a 
head injury.  These, however, are contradictory in several 
respects - notably, concerning whether or not the person was 
an eyewitness to the claimed fall from an airplane.  As they 
are photocopies and not original documents, and due to the 
variations in the statements, the Board concludes that these 
statements are not credible evidence of a head injury 
sustained in service.

For example, the record contains two photocopied documents 
purported to be statements by J.T., dated in August 1999.  
One is handwritten, with two different handwritings and some 
obliterated words.  The other is a typewritten transcription 
of the handwritten document.  A photocopy of a July 1999 
statement by B.T. indicates both that the veteran told him of 
a head injury sustained in a fall in the air national guard, 
and that he observed the injury to the veteran's head during 
the winter of 1969 to 1970.  In an undated letter received in 
December 2003, D.K. stated that the veteran suffered a 
serious head injury in service and that D.K. saw the head 
injury several months after it occurred, but it does not 
contain a description of the head injury itself or how it 
occurred, or explain how a reported closed head injury could 
have been "observed" several months later.  J.B. indicated 
in a May 1999 statement that he was on the plane when the 
veteran fell or was blown from the plane in service, and that 
the veteran bounced every conceivable way from the top of the 
plane to the tarmac.  He did not, however, indicate what, if 
any injuries the veteran sustained in this incident, or when 
it occurred.  

These various photocopies of accounts of a head injury from 
falling from an aircraft in service raise a very substantial 
doubt as to the occurrence of a head injury from an aircraft 
fall.  The accounts are both dissimilar from the veteran's 
original claim of a head injury from a car accident and 
vague, indefinite, and in some cases contradictory concerning 
whether the event was witnessed.  Moreover, the alleged head 
injury was not mentioned in Dr. Taylor's June 1971 
examination at all, although a June 1970 whiplash injury was 
mentioned, and the January 1973 claim and March 1973 
examination concerned only the alleged head injury sustained 
in an automobile accident.  That examination did not find 
residuals of a head injury.  Also, the November 1972 service 
separation examiner found the veteran's neurological status 
was normal even though the veteran indicated that he did not 
know if he had sustained a head injury; he did not provide 
any details concerning this possible head injury.  

It appears that the veteran mostly attempts to prove that he 
hit his head and lost consciousness when he fell off an 
aircraft in about December 1969.  However, he even denied 
ever having lost consciousness and other head symptomatology 
on service examination in November 1970.  The fact that some 
health care providers believe that he had a head injury in 
service -- such as the 1973 VA examiner and the VA nurse who 
wrote a letter in October 2002 indicating that the veteran's 
in-service head injury had had a significant impact on his 
life -- is not probative; rather, these statements appear to 
be based on a history of head injury given by the veteran.  
They provide no evidence indicating what, other than the 
veteran's history, led them to believe that the veteran had 
sustained a head injury in service.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).

The Board places greater weight on the more contemporaneous 
medical records - the service medical records, the June 1971 
examination by Dr. Taylor, and the March 1993 VA examination, 
none of which document the presence of a head injury or 
residuals thereof.  The Board, therefore, finds that the 
veteran did not have an in-service head injury.  As such, 
there can be no service connection for residuals of the 
claimed head injury.  

PTSD

It is pertinent to note that there are specific provisions 
for claims for service connection for PTSD.  The current 
claim was filed after the March 7, 1997 effective date [see 
64 Fed. Reg. 32807 (June 18, 1999)] of the new provisions of 
38 C.F.R. § 3.304(f).  In pertinent part, those provisions 
require medical evidence diagnosing PTSD in accordance with § 
4.125(a), and 38 C.F.R. § 4.125 indicates that a diagnosis 
must conform to DSM-IV.  See 64 Fed. Reg. 23807-02.  When 
evidence thus shows PTSD and current symptoms from it linked 
to an in-service stressor, and credible supporting evidence 
that the claimed in-service stressor occurred, service 
connection is warranted.  38 C.F.R. § 3.304(f).

The RO denied service connection for PTSD in May 1996.  The 
veteran did not timely appeal that decision, so it became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  At that 
time, the evidence did not indicate that the veteran had 
PTSD.  March 2000 evidence received since then from Dr. Evans 
indicates that the veteran does have PTSD and that it is 
related to service.  For the purpose of reopening, the 
credibility of this evidence presumed.  Justus.  Accordingly, 
the claim is reopened.  38 C.F.R. § 3.156; Evans v. Brown, 9 
Vet. App. 273 (1996).  Dr. Evan's report is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  It is new and material.  

Since the claim is reopened, the merits of the claim must be 
considered.  In doing so, the credibility of the evidence is 
no longer presumed.  Instead, the evidence is weighed on its 
merits.  Justus; Manio.  It is not clear whether the RO 
determined whether the claim was reopened or not.  The 
February 2006 supplemental statement of the case suggests 
that it did, as it changed the issue from whether new and 
material evidence has been received to one of entitlement to 
service connection.  Additionally, the reasoning for the 
denial in this SSOC discusses the merits of the claim.  
Before proceeding, the Board must determine whether it must 
remand the claim to cure any procedural defects.  The Board 
concludes that it can proceed to the merits of the claim.  
Because the Board is reopening the claim, there is no 
prejudice to the veteran in the Board addressing the question 
of whether the claim has been reopened.  Also, because the RO 
has addressed the merits of the claim for service connection, 
there is no prejudice to the veteran in the Board also 
addressing the merits of the claim for service connection.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

On the merits, the preponderance of the evidence is against 
service connection for PTSD.  First, the record does not 
contain medical evidence of a diagnosis of PTSD that conforms 
to DSM-IV, as required by 38 C.F.R. § 3.304(f).  A VA 
examiner who examined him for compensation purposes in 1995, 
1997, and 1999 has indicated, in essence, that there was not 
enough evidence from his examinations to support a diagnosis 
of PTSD.  

Dr. Counts indicated in July 1995 that the veteran had a 
history and symptoms that are consistent with a diagnosis of 
PTSD, but he never diagnosed PTSD in any of his numerous 
statements of record.  Additionally, he indicated later, in 
December 1996, that he had done no formal testing on the 
veteran.  A counselor stated in April 1996 that after 
listening to and looking at most of the veteran's 
psychosocial history, he felt that the veteran had most of 
the symptoms pointing to a PTSD.  However, this is not a 
diagnosis of PTSD either.  

Dr. Evans seemed to diagnose PTSD in his March 2000 
statement, but there is no indication that the reference to 
PTSD superimposed on a personality disorder is, in fact, a 
diagnosis that is in accordance with DSM-IV.  The VA 
examiner, on the other hand, tested the veteran 
psychiatrically and had the veteran's claims folder available 
in November 1999 to affirm his earlier opinions that the 
veteran most likely had dysthymic disorder and that there is 
not enough evidence to warrant a diagnosis of PTSD.  The VA 
examiner's opinions that a diagnosis of PTSD is not 
warranted, under these circumstances, are most probative.  
See Prejean v. West, 13 Vet. App. 444 (2000) (factors for 
determining probative value of medical opinions include their 
thoroughness, detail, and the opinion-writer's access to 
relevant records).  It is also noteworthy that, as recently 
as May 2004, a mental health clinic record reports, 
consistent with the preponderance of the evidence, that the 
veteran has a mood disorder and indicates that he then had no 
symptoms of PTSD.  

As the preponderance of the evidence indicates that the 
veteran does not have PTSD, service connection is not 
warranted for PTSD.  

Increased ratings

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 
contains the rating schedule. 

In certain circumstances, such as when there is marked 
interference with employment or frequent periods of 
hospitalization, an extraschedular rating may be assigned.  
However, on VA examination in October 2005, the veteran 
stated that he has been unemployed since a 1994 nervous 
breakdown and neither marked interference with employment nor 
frequent periods of hospitalization due to the foot or 
hearing loss disabilities at issue is shown.  After 
considering the record, the Board finds that a basis to refer 
the veteran's case for consideration of an award of an 
extraschedular rating for his feet, or for his hearing loss, 
is not present.  See 38 C.F.R. § 3.321(b)(1).  

Flat feet

Under 38 C.F.R. § 4.71a, Diagnostic Code 5276, for a higher 
rating than the currently assigned 10 percent for bilateral 
flat feet, there must be severe acquired flatfoot, with 
objective evidence of marked deformity, pain on manipulation 
and use accentuated, indications of swelling on use, and 
characteristic callosities.   

Historically, service connection was granted and a 
noncompensable rating was assigned for bilateral pes planus, 
effective from November 1972.  July 1995 X-rays indicate that 
the veteran had no significant bone, joint, or soft tissue 
abnormalities except for moderate flattening of the arches of 
the feet; and the examiner's diagnosis was of bilateral pes 
planus with minimal deformity.  October 1996 X-rays show mild 
flattening and diagnosis of moderate pes planus deformity.  
In 1997, a 10 percent rating was assigned for pes planus 
effective from September 1996, and the veteran has appealed 
the continuation of that evaluation.

Currently, a VA examination was conducted in November 1997.  
The veteran reported that his arches hurt but his skin was 
normal.  He had low, semi-rigid arches, low calcaneal pitch, 
and congenital pronation, and his range of motion was normal 
and pain free.  A normal and free range of motion is evidence 
that severe acquired flat feet is not present.

Additionally, on VA examination in October 2005, the 
veteran's X-rays indicated that his arches were fairly well 
maintained and the examiner estimated that the veteran's 
alignment position development had not changed in at least 10 
years.  Accordingly, marked deformity necessary for a higher 
rating is not present.  There is no indication of swelling on 
use either.  

The provisions of 38 C.F.R. §§ 4.40, 4.45 (2005) have been 
considered.  However, they do not permit a higher rating 
under the circumstances.  The veteran's range of motion was 
normal and pain free on examination in 1997.  Additionally, 
the examiner in October 2005 found the only skin pathology to 
be a pinch callus on each first toe, and he indicated that 
the veteran's range of motion was fine for a normal gait, and 
that his muscle strength was 4.  This is evidence of 
substantial functional ability remaining and the examiner 
indicated that he could not account for the veteran's 
complaints of stumbling in the context of his flat feet 
examination, and that the veteran's complaints of night 
cramps were not characteristic of flat feet.  The veteran 
indicated that he could not walk more than a quarter of a 
mile without hurting, but he did not indicate that a quarter 
mile was all he could walk with pain.  Pain is only 
compensable to the extent it is disabling.  Id.; 
38 U.S.C.A. § 1155; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Hearing loss

Service connection was granted and a noncompensable rating 
was assigned for bilateral hearing loss, effective from 
November 1972.  The veteran has appealed the February 1998 
rating decision that increased the disability evaluation to 
10 percent, effective from August 1996.  

VA examinations for rating purposes were conducted in 1997, 
1999, and 2005.  

In 1997, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
55
55
55
48.75
LEFT
35
60
65
65
56.25

Speech audiometry revealed speech discrimination ability of 
82 percent in the right ear and of 72 percent in the left 
ear.  This equates to hearing impairment level III in the 
right ear and level IV in the left ear under Table VI.  Thus, 
under Table VI, these results warrant no more than a 10 
percent rating.

In 1999, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
55
60
60
51.25
LEFT
30
65
65
60
55

Speech audiometry revealed speech discrimination ability of 
80 percent in the right ear and of 76 percent in the left 
ear. This equates with hearing impairment level IV in the 
right ear and hearing impairment level IV in the left ear 
under Table VI.  Thus, under Table VI, these results warrant 
no more than a 10 percent rating.  

In 2005, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
60
65
65
59
LEFT
50
70
70
70
65

Speech audiometry revealed speech discrimination ability of 
80 percent in both the right and the left ear.  This equates 
with hearing impairment level IV in the right ear and level 
IV in the left ear under Table VI.  Thus, under Table VI, 
these results warrant no more than a 10 percent rating.  

Effective in May 1999, 38 C.F.R. § 4.86 provides alternative 
bases for evaluation of exceptional patterns of hearing 
impairment.  The 1997, 1999, and 2005 test results do not 
show all of the puretone thresholds of at least 55 decibels 
for either ear.  Consequently, the requirements of 38 C.F.R. 
§ 4.86(a) are not met.  Also, none of those examinations 
resulted in a puretone threshold of 30 decibels or less at 
1000 Hertz, and of 70 decibels or more at 2000 Hertz, for 
either ear.  Therefore, the requirements of 
38 C.F.R. § 4.86(b) are not met.

The preponderance of the evidence is against the claims and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2005); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

VA has satisfied its duty to notify.  The RO provided the 
requisite notification in February 2004, May 2004, September 
2005, and October 2005 letters.  The Board acknowledges that 
these letters were sent to the veteran after the 1998 and 
1999 decisions that are the basis for this appeal.  In this 
case, however, the unfavorable RO decisions that are the 
basis of this appeal were already decided - and appealed -- 
by the time the current section 5103(a) notice requirement 
was enacted in November 2000.  The Court acknowledged in 
Pelegrini v. Principi, 18 Vet. App. 112, at 120 (2004), that 
where, as here, the section 5103(a) notice was not mandated 
at the time of the initial RO decision, the RO did not err in 
not providing such notice.  Rather, the appellant has the 
right to content-complying notice and proper subsequent VA 
process, which he has received in this case.  Notice was 
provided before the last supplemental statement of the case.

Kent v. Nicholson, No. 04-181 (March 31, 2006), held, in 
pertinent part, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA by 
means of a specific notice letter to (1) notify the claimant 
of the evidence and information necessary to reopen the 
claim, (i.e., describe what new and material evidence is); 
(2) notify the claimant of the evidence and information 
necessary to substantiate each element of the underlying 
service connection claim; and (3) notify the claimant of what 
specific evidence would be required to substantiate the 
element or elements needed for service connection that were 
found insufficient in the prior denial on the merits.  As the 
claims for service connection for residuals of head injury 
and PTSD have been reopened, any violations of notice 
required by Kent are harmless.  

The claimant has been provided with every opportunity to 
submit evidence and argument in support of the claim and to 
respond to VA notices.  There is no alleged or actual 
prejudice regarding the timing of the notification.  

An April 2006 letter advised the veteran that ratings can 
change, and that information such as the nature of the 
symptoms would be considered, and it advised the veteran on 
how effective date determination are made and that he could 
submit evidence which could bear on this.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006)].  Any deficiencies in 
VA's duties to notify the claimant concerning effective date 
or degree of disability for the service connection claims are 
harmless, as service connection has been denied.  Dingess.  
Any deficiencies in VA's duties to notify or to assist the 
claimant concerning effective dates for an increased rating 
for his flat feet is harmless, as an increased rating has 
been denied.  Any deficiencies in VA's duties to notify or to 
assist the claimant concerning the effective date for an 
increased rating for his hearing loss are moot and harmless.  
The veteran did not appeal the effective date the RO assigned 
for his 10 percent rating for hearing loss in February 1998, 
and a higher rating than 10 percent is not warranted for any 
part of the claim period.  Id.  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
VA medical records and examinations, and private medical 
records, and lay statements.  In May 2004, the veteran stated 
that VA already had all the evidence it needed, and in 2005, 
VA determined that there were no SSA records available.  

For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
claimant.


ORDER

Service connection for residuals of head injury is denied.

Service connection for PTSD is denied. 

An increased rating for bilateral flat feet is denied.  

An increased rating for bilateral hearing loss disability is 
denied. 



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


